Order unanimously affirmed with costs. Memorandum: Supreme Court properly exercised its discretion in denying the motion of Surgenor National Leasing, Ltd., and Gilbert S.H. Au (defendants) to dismiss upon the ground of forum non conveniens. Defendants failed to establish that the Province of Ontario, Canada, would be a more appropriate forum (see, Roman v Sunshine Ranchettes, 98 AD2d 744). This is not an action between Canadian residents and corporations; defendant Au and two other occupants of the vehicle reside in Hong Kong. Further, contrary to defendants’ contention, the fact that the motor vehicle accident occurred in New York is not the only connection with this State. The State Trooper who investigated the accident and the numerous medical experts who treated plaintiff during his month-long hospital stay in this State are material witnesses (see, Moschera v Muraca, 148 AD2d 591) and may not be amenable to process in the Province of Ontario. (Appeal from Order of Supreme Court, Erie County, Rath, Jr., J.—Dismiss Action.) Present—Pine, J. P., Lawton, Fallon, Balio and Davis, JJ.